Citation Nr: 1543834	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-23 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for muscle aches and pain in the posterior neck.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lower back condition.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim for service connection for acute asthmatic bronchitis with recurrent asthma and allergy to chicken feathers.  

5.  Entitlement to service connection for diabetes mellitus, type II.  

6.  Entitlement to service connection for obstructive sleep apnea.  

7.  Entitlement to service connection for aches in posterior.  

8.  Entitlement to service connection for chest pains.  


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1975 to August 1975 and on active duty from April 1977 to September 1977.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In his August 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  A hearing was scheduled for November 2014; however, the Veteran withdrew his hearing request in January 2015.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).  

In July 2015, the Veteran's attorney requested additional time to submit evidence.  The record was subsequently held open for a period of 90 days to allow submission of additional evidence, which was received in September 2015 along with a waiver of initial RO review.  Therefore, the Board may properly consider this evidence.  38 C.F.R. § 20.1304(c) (2015).  

The issue of whether new and material evidence has been received to reopen a claim for service connection for bipolar disorder secondary to service-connected pseudofolliculitis barbae has been raised in a September 2015 appellate brief from the Veteran's attorney.  This matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 79 Fed. Reg. 57, 660 (Sept. 24, 2014)(codified in 38 C.F.R. Parts 3, 19, and 20 (2015). 

The issues of whether new and material evidence has been received to reopen claims of service connection for a low back disability, PTSD, and acute asthmatic bronchitis, as well as entitlement to service connection for diabetes mellitus, obstructive sleep apnea, chest pains, and aches in the posterior are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

At no time during the pendency of the claim, or prior to the Veteran's filing of such claim, has the Veteran been shown to have a diagnosed neck or cervical spine disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for muscle aches and pain in the posterior neck have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2009 letter, sent prior to the initial unfavorable decision issued in February 2010, advised the Veteran of the evidence and information necessary to substantiate the service connection claim and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA treatment records and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran underwent a VA examination in February 2011.  The examination report is adequate to decide the issue on appeal, as such was predicated on an interview with the Veteran, a review of the record, and appropriate examination.  The examination failed to reveal a diagnosed disability pertaining to the Veteran's neck and, as discussed herein, there is no other competent evidence of record suggesting a current neck disability.  Therefore, an opinion regarding whether such alleged disorder is related to the Veteran's military service is not necessary to decide the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met and the examination report of record is adequate to adjudicate the Veteran's claim.  No further examination is necessary.  

VA has fully satisfied the duty to assist.  Under the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records contain a June 1977 note of neck strap muscle pain.  The Veteran reported wrestling and falling forward, resulting in pain and stiffness in his neck.  X-rays were negative at that time.  A report of medical examination conducted in August 1977, for purposes of discharge from service, was normal.  

Post-service VA treatment records in April 2002 revealed full range of motion of the neck.  In February 2004, the Veteran's neck was noted to be negative for pain and limitation of motion.  SSA records dated in September 2004 reflect the Veteran's complaints of periodic pain affecting his neck; however, no diagnosis was made at that time.  Additional VA treatment records, since the filing of the current claim for service connection, do not reflect complaints or treatment for a neck or cervical spine disorder.  

At a VA examination in February 2011, the Veteran did not raise any complaints with respect to his neck or cervical spine.  The examiner did not note any abnormal neurologic or musculoskeletal symptoms associated with the Veteran's neck during the clinical evaluation.  The examiner noted that there was no cervical adenopathy, no evidence of spine or disc disease symptoms, and all muscles were normal.  There were no other significant physical findings.  

Service connection for a neck disability cannot be established as the Veteran is not shown to have had a current disability during the pendency of the claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Specifically, the evidence of record contains no diagnosis in this regard, and objective testing has been normal.  

The Board has considered the Veteran's report that he experiences muscle aches and pain in his posterior neck.  While he is competent to report having such symptoms, the evidentiary record does not reflect that these aches and pain has been attributed to any specific disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  

Furthermore, the Board finds that any determination as to the presence of the claimed disability is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  An opinion regarding the existence and nature of an underlying clinical neck or cervical spine disability that manifests only as an ache or pain is a complex medical question for which lay testimony is not competent evidence.  Such a diagnosis requires medical expertise and likely clinical testing.  As the Veteran is not a medical professional, but a layperson, he is not competent to offer a medical opinion as to whether there is an underlying clinical diagnosis attributable to the cause of his neck pain and muscle aches as he does not possess the requisite specialized knowledge.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In sum, the evidence of record fails to show a current neck or cervical spine disability for which service connection can be granted.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for muscle aches and pain of the posterior neck is denied.  


REMAND

In the February 2010 rating decision on appeal, the RO denied service connection for aches in the posterior and chest pains as well as the Veteran's petition to reopen a previously denied claim for service connection for a lower back condition.  In August 2010, the Veteran submitted a timely notice of disagreement to this rating decision, by which he appealed all issues that were decided.  

In an October 2014 rating decision, the RO denied service connection for diabetes mellitus and obstructive sleep apnea and declined to reopen claims for PTSD and acute asthmatic bronchitis.  The Veteran submitted a timely notice of disagreement with respect to these issues in October 2014.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement related thereto, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of whether new and material evidence has been received to reopen the claim for service connection for a lower back condition, PTSD and acute asthmatic bronchitis; as well as entitlement to service connection for diabetes mellitus, obstructive sleep apnea, aches in posterior, and chest pains.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


